Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10/486321. Although the claims at issue are not identical, they are not patentably distinct from each other because 
it appears that U.S. Patent 10,486,321 includes all of the features of claims 1-10 of the instant application 16/662343.  Therefore, U.S. Patent 10,486,321 in effect anticipates the instant invention claims.  It is clear that all elements of claims 1-10 of the instant invention are to be found in claims 1-22 of U.S. Patent 10,486,321.  The differences between claims 1-10 of the instant application and claims 1-22 of U.S. Patent 10,486,321 lies in the fact that U.S. Patent 10,486,321 includes many more features and thus is more specific.  Thus the invention of claims 1-10 is in effect a "species" of .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kempker et al. (U.S. Publication 2010/0263219), herein referred to as Kempker.  Kempker discloses a razor (fig. 7-8; has a razor blade 27D) comprising: a razor handle (21D for holding the razor blade) connected to a razor cartridge (24D; has a razor blade 27); the razor handle (21D) including an elongated body extending in a longitudinal direction, and having an upper face and a lower face opposite the upper face, the upper face and the lower face forming at least a portion of an outermost surface of the razor handle, the outermost surface of the razor handle being provided with a first hole (44D/23D) and a second hole (e.g. surrounding the recessed areas 45D), the first and second holes opening on the outermost surface of the razor handle; the first hole (23D) extending from the upper face to the lower face of the outermost surface of the elongated body (see Fig. 11) and including an insert (30D) partially encapsulated within .
In regards to claim 2, Kempker discloses wherein both the first hole (44D/23) and the second hole (45D) includes opposing interior walls, the interior walls being configured to delimit an interior space inside the elongated body between the upper face and the lower face.
In regards to claim 3, Kemper discloses each of the opposing interior walls are semi-circular and converge, respectively, on at least one end, in a V-shape (the ends of 44D and 45 D are semi-circular and converge into a V shape).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over White, Jr. et al. (U.S. Patent D636,938), herein referred to as White in view of Nakasuka et al. (U.S. Publication 2014/0096402), herein referred to as Nakasuka.  White discloses a razor comprising: a razor handle connected to a razor cartridge; the razor handle including an elongated body extending in a longitudinal direction, and having an upper 
 
    PNG
    media_image1.png
    795
    698
    media_image1.png
    Greyscale

White does not disclose a first hole extending from the upper face to the lower face of the outermost surface of the elongated body and including an insert partially encapsulated within the first hole.  Attention is further directed to the Nakasuka 
In regards to claim 2, the modified device of White discloses wherein both the first hole and the second hole includes opposing interior walls (6a Nakasuka Fig. 4c; and as shown above in White), the interior walls being configured to delimit an interior space inside the elongated body between the upper face and the lower face.
In regards to claim 3, Jones discloses each of the opposing interior walls are semi-circular and converge, respectively, on at least one end, in a V-shape.
In regards to claim 4, the modified device of White discloses wherein the elongated body includes a first enlarged portion (far end of the handle) and a second enlarged portion (adjacent the cartridge) connected by a slim portion, the first hole being disposed in the first enlarged portion (as shown by Nakasuka) and the second hole being disposed in the second enlarged portion (as shown by White).
In regards to claim 5, the modified device of White discloses wherein a length of the first hole (e.g. diameter) is greater than a size of the insert (diameter of the insert).

In regards to claim 7, the modified device of White discloses wherein the retaining ring protrudes from an interior wall of the first hole (6a Nakasuka).
In regards to claim 8, the modified device of White discloses wherein the insert (10) is immovable (“attached by heat and pressure” paragraph [0091] “attached by heat and pressure”).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over White, Jr. et al. (U.S. Patent D636,938), herein referred to as White in view of Nakasuka et al. (U.S. Publication 2014/0096402), herein referred to as Nakasuka and in further view of Fischer et al. (U.S. Publication 2005/0172493), herein referred to as Fischer. 
The modified device of White does not disclose the materials of the body and therefore does not disclose wherein the elongated body is formed from a first material and a second material, the second material being different from the first material and forming a layer over the first material. Attention is further directed to the Fisher razor.  Fisher discloses that in a method of production, a first preferably hard material is produced and then overmolding of a second material overtop of the first material that has a soft elastic material has several functions.  This process can be utilized to allow components to be secured between the materials without damaging the components and sealing them from water and to also allow the various materials to have different hardnesses or varying colors, paragraphs [0015, 0111].  As disclosed by Fischer, there 
In regards to claim 10, the modified device of White discloses wherein the second material forms, at least partially an interior wall of the first hole (outer layer is second material as modified by Fischer). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339.  The examiner can normally be reached on M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAURA M LEE/           Primary Examiner, Art Unit 3724